Citation Nr: 1640234	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-49 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to May 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and January 2015 Board remand.

In November 2014, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  A transcript of the Veteran's November 2014 Travel Board Hearing is of record in Virtual VA.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this appeal to afford the Veteran another opportunity for an examination.  In January 2015, the Board remanded this appeal, in part, to provide the Veteran with an examination.  VA scheduled the Veteran for an ankle examination on February 3, 2016.   The Veteran failed to appear for this examination.  In a February 11, 2016 report of general information, however, a VA employee documented the Veteran's telephone call to reschedule the examination because he had missed the examination due to an automobile accident.  The Veteran stated he would attend the rescheduled examination.  The Board finds the Veteran has demonstrated good cause for not attending the February 2016 VA examination and a remand is necessary for another examination to be scheduled.  See 38 C.F.R. §§ 3.158, 3.655 (2015).
By way of history, the evidence of record establishes a September 1977 in-service right ankle injury that was assessed as torsion.  The VA treatment records also establish diagnoses for chronic sprain and chronic pain in the right ankle.  A July 2007 VA staff physician assessed degenerative joint disease.  A March 2010 VA examination report noted a diagnosis of right ankle strain.  In a July 2014 submission, the Veteran's VA primary care provider diagnosed traumatic arthritis and attributed the diagnosis to a right ankle injury during his military service.  

However, the radiology reports in the VA treatment records do not reflect a diagnosis of arthritis or degenerative joint disease.  The x-rays taken at a June 1993 VA examination show an old tiny chip fracture or sprain type of injury.  The July 2007 radiology report lists a small spur extending from the distal fibula at the level of the lateral malleolus rather than degenerative joint disease.  A March 2009 x-ray report notes calcification in the soft tissue adjoining the lateral malleolus.  A May 2014 x-ray report reveals evidence of remote trauma to the lateral malleolus.  

A June 2010 VA record indicates that the Veteran's primary care provider explained the distinction between chronic sprain and arthritis to the Veteran in assessing chronic sprain rather than arthritis.  Therefore, while the July 2014 VA opinion is favorable, it is unclear whether this opinion pertains to an accurate diagnosis because it links arthritis to service.  In addition, the March 2010 VA examiner provided an inconclusive opinion as the examiner found it would be speculation to determine whether any current right ankle disorder was related to service as there was no objective documentation of such after service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any right ankle disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's right ankle disorder is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

In providing the opinions, the examiner must address the following:  1) the service treatment records reflecting September 1977 torsion injury to the right ankle; 2) the June 1993, July 2007, March 2009, and May 2014 radiology reports; 3) the July 2007 VA emergency room record assessing degenerative joint disease; 4) the March 2010 VA examination report diagnosing right ankle strain; 5) the VA treatment records noting the Veteran's consistent complaints of pain and swelling dating; 6) the July 2014 VA opinion and diagnosis of traumatic arthritis; 7) any VA treatment records recovered on remand showing treatment for symptoms of a right ankle disorder since the Veteran's May 1983 separation from service; 8) and the Veteran's competent lay statements asserting continuous symptoms since service discharge.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




